Citation Nr: 0100629	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  93-14 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for cartilage damage, left knee, prior to 
November 11, 1992.

2.  Entitlement to a disability rating in excess of 
30 percent for cartilage damage, left knee, with traumatic 
arthritis and a total knee arthroplasty (TKA), from 
February 1, 1994.  

3.  Entitlement to a disability rating in excess of 
10 percent for cartilage damage, right knee, with traumatic 
arthritis and pain on motion, prior to March 30, 1994.

4.  Entitlement to a disability rating in excess of 
30 percent for cartilage damage, right knee with traumatic 
arthritis and TKA, from June 1, 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel 


INTRODUCTION

The veteran served on active duty from August 1957 to 
August 1977.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which continued the 
10 percent disability ratings in effect for the veteran's 
service-connected knee disorders.  

The veteran underwent total left knee replacement in 
November 1992.  A March 1993 rating decision assigned a 
100 percent evaluation for the one-year period following the 
surgery and for the month following hospitalization for post-
surgical convalescence (from November 11, 1992, to 
January 31, 1994).  Her left knee disorder was assigned a 
30 percent evaluation effective February 1, 1994.

The veteran then underwent total right knee replacement in 
April 1994.  A May 1994 rating decision assigned a 
100 percent evaluation for the one-year period following the 
surgery and for the month following hospitalization for post-
surgical convalescence (from March 31, 1994, to 
May 31, 1995).  Her right knee disorder was assigned a 
30 percent evaluation effective June 1, 1995.

The RO received the veteran's claim for increased disability 
ratings for her knee disorders on May 31, 1991, and she 
perfected her appeal as to the denial of increased disability 
ratings in January 1992.  Thereafter, she has been awarded 
increased disability ratings with varying effective dates, as 
discussed above.  Accordingly, the issues on appeal have been 
restated to reflect the two-fold nature of the veteran's 
claim for increase.

In August 1995, July 1996, and October 1998, the Board 
remanded this case for additional development.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  Prior to November 11, 1992, the veteran's cartilage 
damage, left knee, was manifested by pain, degenerative 
changes, and limitation of flexion to, at most, 90 degrees, 
with subjective complaints of giving way, without objective 
evidence of instability of ligaments or the joint.

2.  From February 1, 1994, the veteran's cartilage damage, 
left knee, with traumatic arthritis and a TKA was manifested 
by 1+ laxity in the anterior cruciate ligament and the 
lateral collateral ligament, pain, and subluxation of the 
tibia, with no effusion and limitation of flexion to, at 
most, 100 degrees, with pain on use.

3.  Prior to March 30, 1994, the veteran's cartilage damage, 
right knee, with traumatic arthritis and pain on motion was 
manifested by pain, flexion limited to, at most, 80 degrees, 
extension limited to, at most, 10 degrees, and no instability 
or subluxation.

4.  From June 1, 1995, the veteran's cartilage damage, right 
knee, with traumatic arthritis and a TKA was manifested by 
slight medial and lateral collateral laxity, pain, and 
flexion limited to, at most, 90 degrees.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
cartilage damage of the left knee, prior to 
November 11, 1992, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5010, 5260, 5261, 5257, 5258 (2000).

2.  The criteria for a rating in excess of 30 percent for 
cartilage damage of the left knee, with traumatic arthritis 
and a TKA from February 1, 1994, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2000).

3.  The criteria for a separate 10 percent evaluation for 
cartilage damage of the left knee are met from February 1, 
1994.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Code 5257 (2000).

4. The criteria for a rating in excess of 10 percent for 
cartilage damage of the right knee, with traumatic arthritis 
and pain on motion prior to March 30, 1994, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5258, 5259, 5260, 
5261 (2000).

5.  The criteria for a rating in excess of 30 percent for 
cartilage damage of the right knee, with traumatic arthritis 
and a TKA from June 1, 1995, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5055, 5256, 5261, 5262 (2000).  

6.  The criteria for a separate 10 percent evaluation for 
cartilage damage of the right knee from June 1, 1995, are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Codes 5257 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist 

This claim arises from the veteran's claim for an increased 
evaluation for the aforementioned disabilities filed in 
September 1991.  There is no issue as to substantial 
completeness of the application.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. § 5102).

The veteran has received VA inpatient and outpatient 
treatment for her left and right knees, and these records are 
associated with the claims file.  She has been accorded VA 
examinations for her knees in August 1991, January 1994, 
November 1995, April 1996, November 1996, a February 1997 
addendum to the November 1996 compensation examination, 
April 1999, and March 2000.  Numerous reports of x-rays of 
the knees are also associated with the claims folder.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. § 5103A(b)(d)).  

There is no indication of additional potentially relevant and 
available treatment records that the RO has not requested, 
and there is sufficient evidence to proceed with appellate 
review.

II.  Increased Evaluations

In a rating decision of November 1977, the RO granted service 
connection for cartilage damage, left knee, and assigned a 
10 percent evaluation, effective from September 1977.  
Service connection was also granted for postoperative 
residuals, cartilage damage, right knee, and assigned a 
10 percent evaluation, effective from September 1977. 

During the pendency of this appeal, by rating decision of 
March 1993, the RO continued a 10 percent evaluation for 
cartilage damage, left knee, from September 1977 to 
November 1992.  From November 1992, to January 1994, a 
100 percent evaluation was assigned for the one-year period 
following left knee replacement surgery and for the one month 
following hospitalization for post-surgical convalescence 
(from November 11, 1992 to January 31, 1994).  A 30 percent 
evaluation was assigned effective February 1994.  This 
evaluation for her left knee disorder has since remained in 
effect.  

By rating decision of May 1994, the RO continued a 10 percent 
evaluation for cartilage damage, right knee, with traumatic 
arthritis and pain on motion, from September 1977 to 
March 1994.  From March 1994 to May 1995, a 100 percent 
evaluation was assigned for the one-year period following 
left knee replacement surgery and for the one month following 
hospitalization for post-surgical convalescence (from 
March 31, 1994 to May 31, 1995).  A 30 percent evaluation was 
assigned effective June 1995.  This evaluation for her right 
knee disorder has since remained in effect.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2000).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2000).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  
38 C.F.R. § 4.7.

In connection with her application for an increased 
evaluation, the veteran requested that her VA medical records 
be obtained and evaluated in connection with this claim.  
This has been done.  

VA outpatient treatment records from August 1990 to 
June 1991, were associated with the claims folder.  These 
records reflected treatment for his bilateral knee complaints 
and other unrelated disabilities.  In December 1990, the 
veteran complained of muscle spasm and arthralgia.  In 
March 1991, she complained of increased knee pain and flare-
ups of her degenerative joint disease (DJD).  She was 
referred to the orthopedic clinic.  In May 1991, she was seen 
in the VA orthopedic clinic with complaints of pain in both 
knees, right worse than left.  She indicated that she had 
less pain sitting and that her knees felt worse standing or 
walking.  The examiner indicated that x-rays showed end-stage 
DJD.  The assessment was bilateral knee DJD.  She was 
prescribed Indocin and told to return to the clinic in two 
months.  In June 1991, it was noted that there was some 
improvement in the veteran's arthritis.  

In August 1991, the veteran underwent a VA examination.  She 
gave a history of sustaining injury to both knees while in 
service.  She complained of continued chronic pain in both 
knees, aggravated by activity and to a lesser extent by cold, 
damp weather.  She also described recurrent bouts of swelling 
in both knees.  The symptomatology was described as becoming 
progressively worse over the years.  Physical examination 
revealed range of motion of the right knee of 0 degrees to 
90 degrees with pain.  Crepitus was noted on both flexion and 
extension.  Range of motion of the left knee was 0 degrees to 
120 degrees, again with crepitus and pain noted.  Ligaments 
were intact.  There was relative diffuse tenderness over both 
knees and well healed linear surgical incisional scars from 
the previous surgery noted both medially and laterally over 
the right knee.  The veteran was only able to do about 
45 degrees of a knee bend.  She complained of pain, which was 
the most limiting factor in the knee bend.  She was able to 
heel and toe walk satisfactorily.  She was not wearing a 
brace at the time of her examination.  She related that she 
did not use an assistive device for ambulation.  Her gait was 
moderately antalgic and she tended to favor the left knee 
somewhat with propulsive force estimated at 4/5, bilaterally.  
She was able to independently move on and off the examining 
table.  
X-ray examination revealed there was evidence of prior 
stapling of the medial plateau fracture of the right tibia.  
There was narrowing of the medial and lateral compartments of 
the knees and femoropatellar compartments.  There was spur 
formation, bilaterally, of the femoropatellar joints and the 
lateral aspects of the tibia.  There was prominence of the 
tibial spines, bilaterally.  The findings were more slightly 
advanced than on a prior examination in March 1990.  The 
diagnostic impression was residual injuries of both knees, 
postoperative on the right, with DJD.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in March 1992.  She testified that she had 
difficulty walking, and was unable to walk more than 50 feet 
without having to sit down.  She used ACE support wraps on 
her knees and sometimes walked with a cane.  She was 
prescribed Feldene and Parafon Forte for spasms.  She stated 
that she had difficulty getting in and out of chairs; her 
knees gave out frequently; and she was having knee 
replacements performed on both knees.  She further related 
that she had swelling in both knees, the right more than the 
left.  

VA outpatient treatment records from August 1991 to 
October 1992 were associated with the claims folder and 
reviewed.  The veteran was seen in August 1991 for DJD of 
both knees.  The examiner stated that she was doing well 
comparatively.  In October 1991, the examiner noted that the 
veteran was doing better on Feldene.  In February 1992, her 
walking was limited.  She complained that her left knee 
buckled.  There was no swelling in the left knee but she had 
difficulty extending the left knee to 0 degrees.  There was 
crepitus with flexion and range of motion was 0 degrees to 
90 degrees.  The examiner indicated that the veteran should 
have follow-up on her left knee and lose weight.  One week 
later, she was seen again for her bilateral knee DJD.  She 
stated that it was worse with cooler weather.  Range of 
motion was 0 degrees to 80 degrees of the right knee and 
0 degrees to 95 degrees of the left knee.  There was 
bilateral tenderness noted.  In August 1992, She complained 
of bilateral knee pain, especially with walking 100 feet.  
She did not use canes.  Examination of the right knee 
revealed crepitus and pain, however, ligaments were stable as 
was valgus/varus.  Examination of the left knee also showed 
crepitus, and stable valgus/varus.  X-rays showed severe DJD 
of the knees, bilaterally, and TKA was recommended.  In 
October 1992, a TKA of the left knee was postponed until 
November 1992.

In November 1992, the veteran underwent a TKA of the left 
knee.  Four days later, she was seen in the VA physical 
therapy (PT) clinic.  It was noted that she occasionally used 
a cane for spasm in her right leg.  Range of motion of the 
right knee was 10 degrees to 95 degrees.

By August 1993, she was complaining of worsening right knee 
pain.  Range of motion of the right knee was 0 degrees to 
95 degrees.  The right TKA was planned.  

In January 1994, the veteran underwent VA examination.  The 
veteran indicated that she underwent a TKA of the left knee 
one year prior to examination and that postoperatively, she 
stated that her course had been uncomplicated.  She noticed 
some improvement in the pain, but continued to have weakness, 
limitation of motion and residual pain.  Symptoms were 
aggravated by activity, particularly walking, standing, and 
weather changes.  She related that she continued follow-ups 
and planned to undergo a TKA of the right knee also.  
Physical examination revealed a well-healed, linear, surgical 
incisional scar over the left knee.  There was mild effusion 
of the knee joint noted.  There was also 1+ Drawer sign 
noted.  The collateral ligaments appeared intact.  There was 
diffuse tenderness over the left knee.  The veteran was able 
to heel and toe walk, although she did so with difficulty and 
complained of pain in her knees.  She was able to do only 
approximately 40 degrees of a knee bend.  Range of motion of 
the left knee was 0 degrees to 110 degrees.  There was mild 
crepitus and discomfort on both flexion and extension of the 
knee.  She was not wearing a brace at the examination and did 
not use an assistive device for ambulation.  Her gait was 
rather antalgic with propulsion force estimated at 3/5, 
bilaterally.  She independently moved on and off the 
examining table.  X-ray examination noted a total left knee 
prosthesis.  The articular space appeared to be well 
preserved.  There was no evidence of absorption along the 
stem of the prosthesis.  The x-ray impression was normal 
appearing total left knee prosthesis.  The examination 
impression was residuals of a total left knee arthroplasty.  

In January 1994, VA outpatient treatment records showed the 
veteran's right knee was very limited in motion.  The range 
of motion of the right knee at that time was 0 degrees to 
85 degrees.  In March 1994, she complained of crepitus pain 
in the right knee.  Range of right knee motion at that time 
10 degrees to 95 degrees.  

The veteran was hospitalized by VA from March 1994 to 
April 1994 for a right knee TKA due to severe DJD.  At the 
time of admission, she was only able to ambulate 
approximately 500 feet because of the pain with a cane.  She 
related that conservative treatment no longer helped her.  
Right knee range of motion was approximately 10 degrees to 
95 degrees, with valgus pseudolaxity and the peripheral 
arterial pulse remaining intact.  A right TKA was performed 
and after intensive therapy, she achieved about 5 degrees 
lack of extension and 85 degrees of flexion.  She was able to 
ambulate for 200 feet independently with a pick-up walker.  
Pertinent discharge diagnoses were severe DJD, bilaterally, 
status post right TKA, and status post  left TKA in 1992.  
The x-rays taken of both knees showed the total knee 
prostheses in good position.  

Pursuant to the Board's August 1995 remand, the veteran 
underwent a VA orthopedic examination in November 1995.  She 
complained of imbalance due to shortness of her right lower 
extremity.  She stated that her knees were painful during 
inclement weather.  Both had daily swelling, by her report.  
She reported  popping but no grinding in her right knee.  She 
did not wear support.  She used a cane on bad days.  She 
reported that her right knee had given away, producing 
falling on at least two occasions.  She did not wear a lift 
in her right shoe.  She also related that she had swelling in 
her left knee, but that her left lower extremity was stronger 
than the right lower extremity.  She wore no support of the 
left knee and stated that her activities were limited by the 
condition of both knees.  She was able to walk a maximum of 1/2 
block.  When on her feet for activities such as shopping at 
the mall, she stated that she had to sit frequently because 
of her knees.  Physical examination showed evidence that the 
veteran had difficulty getting out of her chair with weakness 
of the lower extremities.  With ambulation, she swayed to the 
right.  She was able to stand on her heels and toes well.  
There was tenderness along the medial joint line of both 
knees, there was no effusion on the right, but there was 
slight effusion on the left.  On the right, there was a 
slight medial and lateral collateral laxity.  Ligaments were 
stable in the left knee.  Cruciate ligaments were stable 
within limits expected, following TKA.  The left knee 
extended fully and flexion was 100 degrees.  The right knee 
extended fully and flexion was 90 degrees.  Well healed, 
nonadherent and nontender surgical scars were present on both 
knees.  The diagnostic impression was status post bilateral 
total knee replacements.  The examiner also stated that the 
veteran displayed a significant degree of functional 
disability, both on the basis of her history with difficulty 
with activities involving her knees and her observed behavior 
and physical findings at the time of the examination.  

The veteran underwent a VA orthopedic examination in 
April 1996.  Physical examination revealed the veteran limped 
on both legs without assistive device.  She was unable to hop 
on either foot, but could walk on her toes and heels with 
difficulty.  She was able to partially squat and rise.  There 
was full range of motion of the right knee.  The left knee 
extended normally, and flexion was 120 degrees.  The 
pertinent diagnostic impression was residuals, status post 
total knee replacements.  The examiner noted that there was a 
shortening of the right leg which the veteran believed 
aggravated her knee pain.  

VA outpatient treatment records dated from August 1994 to 
August 1996 were mostly unrelated to the veteran's bilateral 
TKA.  However, in April 1995, it was noted that she had no 
new knee complaints and there were no gross signs of 
infection.  There was no valgus/varus laxity.  Range of 
motion of the left knee was 0 degrees to 130 degrees.  The 
right knee motion was 0 degrees to 120 degrees.  The 
assessment was that the TKAs were stable and improving.  In 
October 1995, it was noted that the veteran was doing well 
with occasional pain.  Range of motion of the left knee was 
0 degrees to 105 degrees.  The right knee was 0 degrees to 
100 degrees.  X-rays showed stable appearance of both knees 
with no significant change from September 1994.  There was no 
evidence of acute fracture or loosening on either side.  The 
assessment was that the veteran was doing well.

The veteran underwent VA orthopedic examination in 
November 1996.  She complained of discomfort in her right 
knee, particularly during inclement weather.  There was 
swelling of the right knee daily.  It popped frequently and 
she did not wear a brace.  She felt she walked off balance 
because of shortness of the right lower extremity.  She used 
a cane on bad days.  Her right knee had giving away and 
caused falling.  Her walking was quite limited.  She had a 
lift for her right shoe, but she did not want to wear it.  
Physical examination revealed no angular deformity of her 
knees.  She manifested difficulty arising from a chair.  
There were well-healed surgical scars over her right knee.  
Her right knee extension was 0 degrees and flexion was 
94 degrees.  There was no effusion and the ligaments were 
stable.  There was no significant change in the right knee 
when compared with x-ray findings of April 1996.  The 
diagnostic impression was status post TKA.  

In February 1997, an addendum to the November 1996 VA 
orthopedic examination was made.  Pursuant to a July 1996 
Board remand, the examiner did not report normal range of 
motion, whether painful motion was indicated, a description 
of functional loss, and whether there was weakened movement.  
The examiner indicated, in pertinent part, that normal range 
of motion was 0 degrees of extension and 140 degrees of 
flexion.  Pain was noted to be present during use and flare-
ups, and fatigability and weakness were probably present, 
secondary to pain.  Incoordination was not a factor.  The 
examiner indicated that it was impossible to know or predict 
the "additional range of motion loss which may be present in 
terms of degrees."  

Pursuant to the Board's October 1998 remand, the veteran 
underwent a VA orthopedic examination in April 1999.  The 
examiner discussed the veteran's ongoing problems associated 
with her knees and lower back.  She presented in a sitting 
position with three operative incisions over her right knee, 
medially, laterally and in the midline, and also an 
anterolateral incision on the left.  She was inherently more 
stable on the right than on the left, the left appearing to 
show some evidence of subluxation of the tibia on the femoral 
condylar region.  She had diffuse thickening but no effusion.  
Her range of motion was 90 degrees of flexion and 180 degrees 
of extension.  There were no major neurological deficits and 
her pedal pulses were intact.  

The RO determined that the veteran's April 1999 VA orthopedic 
examination was inadequate.  Pursuant to the Board's 
October 1998 remand, the examination was to reflect findings 
of both knees and a complete review of the claims folder.  
This was not done.  In March 2000, the veteran was reexamined 
by VA.  The examiner indicated that the veteran used a cane 
in her right hand.  She believed that she had some shortness 
on the right.  At the time of the examination, she had no 
pain at rest, but pain on activity.  She had essentially no 
flare-ups of pain in the right knee.  She had braces for both 
knees, but was not able to use them due to leg edema, right 
and left.  Her knees were noted to swell daily.  Her knees 
popped and had given way, not daily, but she had fallen about 
three times in the past year.  With respect to weakness and 
fatigability of the right knee, she stated that she had both 
and related them to pain.  As for incoordination, she did 
limp on the right, present on normal and repeated use.  With 
respect to the left knee, she had no left knee pain at rest, 
but still had pain if she "overdoes."  She related swelling 
approximately twice a week.  The knee popped, and had some 
giving way, but not often, and she did not fall down.  There 
were no flare-ups, but the pain did increase with increased 
activity.  Examination of both knees showed healed scars; on 
the right, three of them, and one scar on the left knee.  
There was tenderness about the medial aspect of the right 
knee and the medial and anterior aspect of the left knee.  
The collateral ligaments on the right were stable.  The 
posterior cruciate ligament was stable, with 1+ laxity 
anterior cruciate ligament on the right.  With respect to the 
left knee, the anterior cruciate ligament was 1+ laxity, left 
lateral collateral ligament was 1+ laxity, medial collateral 
and posterior cruciate ligament were stable on the left.  
McMurray's test, internal and external torsion were negative 
on the right and left.  On testing for crepitation with 
active motion, there was some popping, but no grinding or 
crepitance.  There was no effusion, right or left knees, but 
there was slight general, extra articular puffiness.  Range 
of motion of the left knee was extension of 0 degrees and 
flexion of 100 degrees.  Range of motion of the right knee 
was 0 degrees extension and 110 degrees of flexion.  The 
impression was status post TKA of the right knee with 
residuals.  Functional impairment was determined by the 
examiner to be at least moderate and also loss of 
approximately 25 to 30 degrees of additional range of motion.  
The left knee was status post TKA with residuals.  Functional 
impairment of the left knee was determined by the examiner to 
be at least moderate, also loss of approximately 30 to 35 
degrees of additional range of motion.  With respect to both 
knees, the examiner stated that pain would probably 
significantly limit the veteran's functional ability on 
repeated use.  

A.  Left Knee

1.  Before November 1992

Prior to November 11, 1992, the veteran's left knee was 
evaluated as 10 percent disabling under the provisions of 
Diagnostic Code (Diagnostic Code) 5257 of 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5257, a 10 percent evaluation 
contemplates slight subluxation or lateral instability.  To 
warrant a 20 percent evaluation, moderate subluxation or 
lateral instability must be shown.  A 30 percent evaluation 
is warranted for severe subluxation or lateral instability.  

In spite of the fact that the RO coded the veteran's left 
knee disability under Diagnostic Code 5257 before her knee 
replacement surgery, there is no objective medical evidence 
of recurrent subluxation or lateral instability to support an 
evaluation under that code at that time.  She complained that 
it gave way or buckled at times, but her examinations showed 
it to be stable to varus and valgus testing and with intact 
ligaments.

Arthritis of that joint was shown on x-ray, so consideration 
must be given to whether the 10 percent rating could be 
supported under another diagnostic code.  Traumatic 
arthritis, substantiated by x-ray findings, falls under 
Diagnostic Code 5010, and it is to be rated in accordance 
with the criteria applicable to degenerative arthritis, 
Diagnostic Code 5003.  Diagnostic Code 5003 requires that 
degenerative arthritis established by-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When limitation of motion for the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2000).

Limitation of motion of the knee is rated under Diagnostic 
Code 5260 for limitation of flexion.  That requires flexion 
limited to 60 degrees for a noncompensable evaluation, and 
flexion limited to 45 degrees for a ten percent evaluation.  
For a 20 percent evaluation, flexion must be limited to 30 
degrees.

Under Diagnostic Code 5261, limitation of extension of the 
knee requires 5 degrees limitation for a noncompensable 
evaluation and 10 degrees for a 10 percent evaluation.  
Limitation to 15 degrees warrants a 20 percent evaluation.

Before the veteran's left knee replacement, her left knee was 
never limited in extension, so a rating under that code would 
not be appropriate.  Her flexion was limited to, at the very 
most, 90 degrees.  This does not approximate the limitation 
of flexion required for even a noncompensable evaluation 
under Diagnostic Code 5261.  However, given that she did have 
pain on use, and additional functional limitation could be 
expected to result from use or during flare-ups, a 10 percent 
rating for the left knee rated as arthritis is supportable 
prior to November 1992.

Consideration is also given to Diagnostic Code 5258.  A 
20 percent evaluation is warranted with frequent episodes of 
"locking," pain, and effusion into the joint.  Although the 
veteran made complaints of pain, episodes of effusion into 
the joint and locking were not shown by the medical evidence.  
Therefore, an increased evaluation under Diagnostic Code 5258 
is not warranted for this disability prior to November 11, 
1992.  

2.  From February 1994

The veteran underwent a left TKA in November 1992.  From 
November 1992 to January 1994, she was assigned a 100 percent 
evaluation for her knee replacement.  A 30 percent minimum 
rating was assigned from February 1994.  Her rating was for 
cartilage damage of the left knee with traumatic arthritis 
and TKA, and her Diagnostic Code was changed to 5055.  Loss 
of range of motion is contemplated under Diagnostic Code 
5055. 

Consideration will be given to whether a separate rating may 
be applied under Diagnostic Code 5257 from February 1994.  
Since February 1 1994, there has been some evidence of 
subluxation noted during the veteran's April 1999 VA 
orthopedic examination.  Moreover, in March 2000, she 
underwent VA examination which showed 1+ laxity in the 
anterior cruciate ligament and the lateral collateral 
ligament of the left knee.  These findings are consistent 
with a 10 percent evaluation under DC 5257, indicating slight 
disablement.  Moderate subluxation or instability, necessary 
for a 20 percent evaluation is not shown by the medical 
evidence.  Therefore, a separate 10 percent rating is all 
that is warranted under DC 5257, since February 1, 1994.  

The veteran's minimum rating under Diagnostic Code 5055 for 
left TKA is 30 percent.  With intermediate degrees of 
residual weakness, pain, or limitation of motion, the 
diagnostic code indicates that a rating by analogy to DCs 
5256, 5261, or 5262 can be made.  Additionally, with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent evaluation is warranted.  

There must be ankylosis of the knee to warrant an evaluation 
under DC 5256.  Since there is no medical evidence that the 
veteran has ankylosis of the left knee, it is not appropriate 
to evaluate the veteran under this diagnostic code.  

Under Diagnostic Code 5261, extension limited to 20 degrees 
warrants a 30 percent evaluation.  In order to warrant 
40 percent, extension must be limited to 30 degrees.  
Extension limited to 45 degrees warrants a 50 percent 
evaluation.  Since February 1, 1994, the medical evidence has 
consistently indicated that the veteran has full extension of 
0 degrees.  Therefore, an evaluation is not warranted under 
this diagnostic code.  

Under D C 5262, there must be marked knee or ankle disability 
to warrant a 30 percent evaluation.  In order to warrant a 
40 percent evaluation, nonunion of the tibia or fibula with 
loose motion, requiring a brace, must be shown.  Although the 
veteran has been provided a brace for her left knee, there is 
no medical evidence of loose motion requiring a brace.  In 
April 1999, VA examination did show some evidence of 
subluxation of the tibia.  However, x-rays have consistently 
indicated that there was no fracture or loosening, necessary 
to warrant a 40 percent evaluation.  Therefore, an evaluation 
is not warranted under DC 5262, since February 1, 1994.  

Finally, since February 1, 1994, chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity, have not been shown in the left knee.  The veteran 
has complained of pain and weakness on a number of occasions.  
However, she indicated that she did not have pain at rest and 
during her most recent VA examination in March 2000, the 
examiner indicated that the veteran's left knee exhibited 
only moderate functional impairment, with 30 to 35 degrees of 
additional range of motion loss, insufficient to establish 
severe painful motion, necessary for a 60 percent evaluation.  
Therefore, the minimum rating of 30 percent for TKA is 
appropriate for the veteran's knee replacement and a 
10 percent separate evaluation under DC 5257 for instability 
of the left knee is also warranted, from February 1994.  

B.  Right Knee

1.  Before March 1994

Prior to March 31, 1994, the veteran's right knee was 
evaluated as 10 percent disabling.  Diagnostic Code 5010-5257 
was assigned.  This indicates traumatic arthritis evaluated 
as other disability of the knee.

Prior to March 1994, the evidence does not show lateral 
instability or subluxation of the right knee.  Ligaments were 
described as stable or intact, and varus/valgus was stable.  
Accordingly, there was no basis for assigning a 10 percent 
rating under Diagnostic Code 5257 (other impairment of the 
knee).

The veteran did, however, have limitation of motion of the 
knee.  Her flexion was limited to, at most, 80 degrees, which 
does not meet the requirements for a compensable rating under 
Diagnostic Code 5260.  Her extension was limited to 10 
degrees only on one occasion, just before her TKA in March 
1994.  On all other measurements, it was full.  That does not 
represent compensable limitation of extension for the entire 
period under consideration.  However, as noted with the left 
knee above, when there is arthritis of a joint confirmed by 
x-ray, and noncompensable limitation of motion is accompanied 
by evidence of pain, a rating of 10 percent may be applied 
for a major joint.  See Diagnostic Code 5003.

The veteran could also be rated under DC 5258 during this 
period.  Although she made frequent complaints of pain, there 
was no episodes of effusion into the joint or locking shown 
by the medical evidence.  Therefore, an increased evaluation 
under DC 5258 is not warranted for this disability prior to 
March 31, 1994.

Accordingly, it is clear that the preponderance of the 
evidence is against a higher rating than 10 percent for the 
veteran's right knee disability prior to March 31, 1994.

2.  From June 1995

The veteran underwent a right TKA in April 1994.  From 
March 31, 1994 to May 31, 1995, she was assigned a 
100 percent evaluation for her knee replacement.  A 
30 percent minimum rating was assigned from June 1995.  Her 
rating was for cartilage damage of the right knee with 
traumatic arthritis and TKA.  Diagnostic Code 5055 (knee 
replacement) is predicated on loss of motion.  It is 
therefore appropriate to consider separate evaluations under 
DC 5055 and DC 5257.  See VAOPGCPREC 9-98.  

From June 1, 1995, under DC 5257, there has been no evidence 
of subluxation on the right.  However, in November 1995, 
there was medical evidence of slight medial and lateral 
collateral laxity shown.  At other times since June 1, 1995, 
her ligaments have been described as stable.  However, there 
was 1+ laxity of the anterior cruciate ligament on 
examination in March 2000.  Resolving reasonable doubt in the 
veteran's favor, a separate 10 percent evaluation for slight 
lateral instability, is warranted under DC 5257, from 
June 1, 1995.  

The veteran can also be evaluated under DC 5055 for a right 
TKA.  She presently is rated 30 percent, the minimum rating 
under this diagnostic code.  Ratings by analogy to DCs 5256, 
5261, or 5262 can be made.  Additionally, with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent evaluation is warranted.  

There must be ankylosis of the knee to warrant an evaluation 
under DC 5256.  Since there is no medical evidence since 
June 1, 1995 that the veteran has ankylosis of the right 
knee, it is not appropriate to evaluate the veteran under 
this diagnostic code.  

Under Diagnostic Code 5261, extension limited to 20 degrees 
warrants a 30 percent evaluation.  In order to warrant 
40 percent, extension must be limited to 30 degrees.  
Extension limited to 45 degrees warrants a 50 percent 
evaluation.  Since June 1, 1995, the medical evidence has 
consistently indicated that the veteran has full extension of 
0 degrees.  Therefore, a separate evaluation is not warranted 
under this diagnostic code.  

Under D C 5262, there must be marked knee or ankle disability 
to warrant a 30 percent evaluation.  In order to warrant a 
40 percent evaluation, nonunion of the tibia or fibula with 
loose motion, requiring a brace, must be shown.  The veteran 
has been provided a brace for right knee, but there is no 
medical evidence of loose motion requiring a brace.  X-rays 
have consistently indicated that there was no fracture or 
loosening, necessary to warrant a 40 percent evaluation.  
Therefore, a separate evaluation is not warranted under DC 
5262, since June 1, 1995.  

Finally, since June 1, 1995, chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
have not been shown in the right knee.  The veteran has 
complained of pain, weakness, swelling and popping on a 
number of occasions.  During her most recent VA examination 
in March 2000, the examiner indicated that the veteran's 
right knee exhibited only moderate functional impairment, 
with 25 to 30 degrees of additional range of motion loss, 
insufficient to establish severe painful motion, necessary 
for a 60 percent evaluation.  Therefore, the minimum rating 
of 30 percent for TKA is appropriate for the veteran's right 
knee replacement and a 10 percent separate evaluation under 
DC 5257 for instability of the right knee is also warranted.  

The preponderance of the evidence is against assigning any 
higher evaluation for the veteran's right knee disability.


ORDER

Entitlement to a rating in excess of 10 percent for cartilage 
damage, left knee, prior to November 11, 1992, is denied.

Entitlement to a rating in excess of 30 percent under 
Diagnostic Code 5055 for cartilage damage, left knee, with 
traumatic arthritis and a TKA, from February 1, 1994, is 
denied.

Entitlement to a separate 10 percent evaluation for 
instability of the knee under Diagnostic Code 5257 for the 
left knee from February 1, 1994, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

Entitlement to a rating in excess of 10 percent for cartilage 
damage, right knee, with traumatic arthritis and pain on 
motion, prior to March 31, 1994 is denied.  

Entitlement to a disability rating in excess of 30 percent 
under Diagnostic Code 5055 for cartilage damage, right knee, 
with traumatic arthritis and TKA is denied.  

Entitlement to a separate 10 percent evaluation for 
instability of the right knee under Diagnostic Code 5257 from 
June 1, 1995, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


